Citation Nr: 0122103	
Decision Date: 09/06/01    Archive Date: 09/12/01

DOCKET NO.  95-36 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right partial meniscectomy with tibial osteotomy, currently 
evaluated as 10 percent disabling.  

2.  The propriety of the initial 10 percent evaluation 
assigned for degenerative joint disease of the right knee.  

3.  Entitlement to an increased rating for residuals of left 
knee trauma, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran had active duty service from November 1982 to 
April 1991.  

This case, as to the issues listed on the title page, has had 
a complicated procedural history.  This matter initially came 
before the Board of Veterans' Appeals (Board) on appeal from 
a rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana, which included 
the denial of increased ratings for right and left knee 
disabilities.  At that time a 10 percent rating was in effect 
for each knee.  The right knee and the left knee were both 
rated under Diagnostic Code 5257.  The ratings were assigned 
effective November 15, 1993.

Subsequently the veteran had surgery on the right knee.  
Rating actions ultimately assigned a temporary total rating 
from February 1, 1996 to October 1, 1996.  Thereafter, 
initially, a 20 percent rating was ultimately assigned for 
postoperative residuals under Code 5257.  The 20 percent 
rating was effective from October 1, 1996.  Subsequently, 
those issues were appealed to the Board.

In November 1998, the Board remanded the case to the RO for 
further development, to include consideration of separate 
ratings for arthritis in the veteran's knees, if supported by 
medical evidence.  At that time, issues included an increased 
rating, in excess of the currently assigned 20 percent for 
the right knee, and a rating in excess of 10 percent for that 
knee prior to the 1996 surgery.  The left knee has been rated 
as 10 percent disabling throughout the process.  As noted 
these issues were remanded for development.

Also of note at the time of the prior Board remand is the 
issue of a total rating based on individual unemployability.  
At that time the Board noted that there was a question as to 
whether a timely substantive appeal had been submitted.  This 
matter was to be addressed by the RO on remand.

Review of the record now before the Board reveals that the RO 
concluded that there was no timely substantive appeal.  The 
RO notified the appellant and his attorney of this 
determination, and noted that no further action would be 
taken without a notice of disagreement as to the timeliness 
issue.  No such document was filed.  Thus the Board does not 
have jurisdiction of the total rating issue at this time, and 
it is not listed on the title page.

In a March 2001 rating decision, the RO granted service 
connection and assigned a separate 10 percent rating for 
degenerative joint disease of the right knee, effective from 
November 1993, the date of receipt of the veteran's original 
claim.  The rating decision also assigned a 10 percent rating 
under Code 5261 for the right knee residuals (previously 
rated under Code 5257).  This had the effect of assigning a 
combined 20 percent rating from November 1993 for the right 
knee pathology (except for the temporary total rating).  

As such, the initially appealed increased ratings claim now 
requires consideration of the assigned evaluation for both 
arthritis with limitation of motion, as well as right knee 
disability with instability for the entire period.  Further, 
in as much as the 10 percent rating is the initial rating 
assigned for arthritis of the right knee, the Board has so 
recharacterized that issue as involving the propriety of the 
assignment of the initial rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Also, inasmuch as the grant of a 
separate 10 percent evaluation for degenerative joint disease 
of the right knee is not the maximum benefit assignable under 
the rating schedule for arthritis, that claim is viable for 
appellate consideration by the Board.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

This rating also changed the characterization of the left 
knee pathology to include residuals of left knee trauma to 
include degenerative joint disease.  The 10 percent rating 
was continued under Code 5261.  Residual scarring of the left 
knee is rated noncompensably disabling and has not been at 
issue in the course of this appeal.
FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran's right knee disabilities are manifested by 
medial joint line tenderness, medial parapatellar pain, 
swelling, no more than subluxation or lateral instability, 
slight limitation of motion (flexion); there is X-ray 
evidence of degenerative arthritis.  The veteran complains of 
constant right knee pain, locking and popping.  These 
findings have been essentially similar throughout the appeal 
period.

3.  The veteran's left knee disability is manifested by 
medial joint line tenderness, medial parapatellar pain, 
swelling, and very slight limitation of motion (flexion); X-
rays taken of the veteran's left knee have not established 
findings consistent with arthritis.  The veteran complains of 
constant left knee pain, worse on walking and standing.  
There is no evidence of instability in the left knee.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for instability of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 1991 & West 
Supp. 2001); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 
4.59, Diagnostic Code 5257 (2000).  

2.  As assignment of a 10 percent disability evaluation for 
degenerative arthritis of the right knee since the grant of 
service connection was proper, the criteria for a higher 
evaluation have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A (West 1991 & West Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, Diagnostic Code 
5010-5003, 5260, 5261 (2000).  

3.  The criteria for a disability evaluation in excess of 10 
percent for residuals of left knee trauma have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 1991 & West 
Supp. 2001); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 
4.59, Diagnostic Code 5010-5000, 5260, 5261 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  These provisions 
were supplied to the appellant and his representative in the 
most recent supplemental statement of the case.  Thereafter, 
regulations have been promulgated to more fully explain the 
statue.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  
Those provisions do not vary so significantly as to require 
any additional development.  There is no further evidence 
that needs to be obtained.  Further examination would not 
provide a reasonable possibility of a change in the outcome, 
and thus, further examination is not indicated at this time.

In this regard, the Board notes that by virtue of the 
September 1995 Statement of the Case (SOC), June 1996 
Supplemental Statement of the Case (SSOC), October 1997 SSOC, 
August 1998 SSOC, and March 2001 SSOC issued during the 
pendency of the appeal, the veteran and his attorney have 
been advised of the laws and regulations governing the claims 
and they have been given notice of the information, medical 
evidence, and/or lay evidence necessary to substantiate the 
claims.  The RO has made reasonable efforts to obtain 
relevant records adequately identified by the veteran; in 
fact, it appears that all evidence identified by the veteran 
as relative to his claims has been obtained and associated 
with the claims folder.  Moreover, the veteran has undergone 
multiple examinations in connection with the claims on appeal 
(in June 1995, July 1996, November 1997, and February 1999).  
Furthermore, the veteran has had the opportunity to testify 
at a hearing, which was held in November 1996, and there is 
no indication that there is additional, existing evidence 
outstanding that is necessary for adjudication of the issues 
on appeal.  Hence, adjudication of this appeal, without 
remand to the RO for initial consideration under the new law, 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Hence, the 
claims are ready to be considered on the merits.  

Increased Ratings-General Provisions

VA utilizes a rating schedule as a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1, Part 4.  It is thus essential, both in the 
examination and in the evaluation of disability, that each 
disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.41.  Where entitlement to compensation already 
has been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required. See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

A.  Right Knee-Factual Background

The veteran's service medical records indicate that he 
experienced a "pop" in his right knee while squatting in 
November 1989.  In December 1989, he underwent arthroscopy of 
the right knee, followed by further surgery in April 1990.  
An X-ray of the knee taken later that month revealed he had 
some mild changes in the right knee.  At separation from 
service, his medical history, dated in March 1991, indicates 
he denied swollen, painful joints and cramps in his legs.  
Examination found his lower extremities to be normal.  

A post-service private medical examination report of December 
1992 reflects complaints of pain on weight bearing and 
occasional popping on full extension of the right knee.  X-
ray revealed a varus deformity, with about 50 percent loss of 
the medial joint space in the right knee.  

VA examination report of April 1994 indicates the veteran's 
subjective complaints of right knee pain, swelling and 
popping.  Objective findings revealed no swelling, localized 
heat, or gross deformity.  There was mild tenderness on the 
medial aspect of the knee with flexion.  Range of motion of 
the knee was within normal limits.  Subluxation or lateral 
instability was noted.  Range of motion of the right knee 
showed extension to 0 degrees and flexion to 140 degrees.  
(This is considered normal knee motion.  See 38 C.F.R. § 4.71 
Plate II.)  X-rays revealed mild degenerative changes in the 
right knee.  VA examination of July 1994 revealed right knee 
extension and flexion to be within normal limits, with other 
objective findings essentially similar to the April 1994 VA 
examination.  

The veteran's June 1995 VA examination report indicates 
complaints of continuous knee pain, stiffness, occasional 
swelling, and soreness, all exacerbated with walking.  
Findings showed mild diffuse tenderness of both knees and no 
swelling.  The diagnoses included status post right meniscus 
resection with pain and degenerative joint disease.  

VA hospitalization notes show that the veteran underwent 
right tibial osteotomy in February 1996, with 10 degrees of 
valgus anatomic correction.  He tolerated the procedure well; 
was placed in a knee immobilize; and started on 75 pounds of 
weight bearing with crutches.  X-rays taken in June 1996 
showed post-operative changes of the right knee and mild 
degenerative changes.  

The report of the veteran's July 1996 VA examination found 
that the right knee range of motion was from 0 degrees 
extension to 120 degrees flexion.  There was no apparent 
instability at full extension or 30 degrees flexion.  There 
was sagittal plane motion with the Lachman's test and Drawer 
sign.  

The veteran's treating VA physician's medical statements of 
June 1996 and September 1996 essentially relate that the 
veteran was recovering from osteotomy of the right knee.  
Once recovered, it was indicated that he probably would need 
osteotomy of he left knee.  

During the veteran's personal hearing in November 1996, he 
testified that he was having problems with his right knee, in 
that he was experiencing constant knee pain, limitations of 
motion, locking of the knee and having the knee pop.  He 
related that he also has constant swelling in the knee.  
Overall, he maintained that the condition of both knees has 
caused him from working, playing with his children, and 
limited his work around the house.  He related that, at one 
time or another, he has worn a knee brace, used crutches and 
a cane whenever the right knee got really bad, when it 
swells, and when the pain radiates.  There was no indication 
he was using any knee brace, crutches or a cane during the 
hearing.  

On VA examination in November 1997, the veteran's lower 
extremities revealed no knee crepitation or signs of 
effusion.  Range of motion was from 0 degrees extension to 
135 degrees flexion, bilaterally.  There were no patellar 
hesitation signs.  Lachman's test was negative and there was 
no varus valgus instability.  

During the veteran's February 1999 VA examination, he 
complained of occasional swelling of his knees, giving way of 
his knees, and constant bilateral knee pain.  He related that 
he was able to ambulate only from 5 to 800 feet before the 
pain became so severe that he has to stop.  Objective 
findings showed that he walked with a heel to toe gait.  He 
had a slight antalgic limp.  Range of motion showed right 
knee extension to 0 degrees and flexion to 130 degrees.  He 
had mild effusion on the right.  He was stable to varus and 
valgus stress.  Anterior cruciate and posterior cruciate were 
stable.  There was significant medial joint line tenderness 
on the right, but no significant lateral joint line pain.  
There was medial parapatellar pain and medial facet of his 
patella pain on the right, with a mildly positive patellar 
shrug.  He was able to perform straight leg raise without 
difficulty.  The examining physician offered that there was 
no limitation of motion of the knee; that the veteran 
certainly experiences knee pain due to arthritis, although it 
did not cause him significant functional or motor loss during 
the examination; and he would have difficulty with prolonged 
standing, lifting and fatigability.  An X-ray of the right 
knee revealed progressive healing; no change in the anatomic 
alignment of the right tibia status post osteotomy; and mild 
degenerative changes.  

The veteran's VA outpatient treatment records for December 
1993 to January 2001 reflect treatment for various disorders, 
including treatment for right knee pain.  


Analysis-Right Knee

The VA's Office of the General Counsel, in a precedent 
decision dated July 1, 1997, (VAOPGCPREC 23-97) clarifies 
that, where a claimant has arthritis and instability of the 
knee, 38 C.F.R. § 4.71a authorizes multiple ratings under 
Diagnostic Codes 5003 and 5257 in order to take into 
consideration both limitation of motion and instability of 
the knee.  In its decisions, the Board is bound by applicable 
statutes, VA regulations and precedent opinions of the VA's 
General Counsel.  See 38 C.F.R. § 20.101.  

At this point, the Board notes that currently the veteran is 
being rated under Diagnostic Code 5261 for limitation of 
motion of the right knee and separately under Diagnostic Code 
5010-5003 for limitation of motion of the right knee due to 
arthritis.  It is better for the veteran to be rated as he 
was earlier under Diagnostic Code 5257 to account for the 
instability of the right knee, rather than under Diagnostic 
Code 5261, because his separate rating under Diagnostic Code 
5010-5003 includes consideration of any limitation motion of 
the right knee due to arthritis that has been confirmed by X-
rays.  Moreover, the limitation of motion currently shown is 
not to a compensable degree.

The veteran's right knee can be evaluated under Diagnostic 
Code 5257, for rating "other" impairment of the knee, such 
as recurrent subluxation or lateral instability.  That 
diagnostic code also prescribes a 10 percent evaluation for 
slight disability, a 20 percent evaluation for moderate 
disability, and a 30 percent evaluation for severe 
disability.  See 38 C.F.R. § 4.71a.  

During his VA medical examinations and his VA personal 
hearing, the veteran complained of his right knee 
occasionally giving out on him.  Objective findings in April 
1994 of subluxation or lateral instability and in July 1996 
of sagittal plane motion with Lachman's and Drawer tests are 
of record; however, on VA examination in November 1997 there 
were no patellar hesitation signs, the Lachman's test was 
negative, and no varus valgus instability found.  In February 
1999, the VA examiner noted that the veteran walked with a 
slight antalgic limp.  At the time, his right anterior 
cruciate and posterior cruciate were stable.  He did, 
however, complain of some knee instability and swelling.

Under the circumstances, the Board finds that a 10 percent 
evaluation, and no higher, is warranted for slight right knee 
disability under Diagnostic Code 5257, for "other" knee 
impairment.  Earlier VA examinations documented slight right 
knee instability, although recent VA examinations have not 
objectively found instability.  Also, while the veteran 
indicated that he used a cane, it is significant that he did 
not bring it to the hearing or take it with him when he 
underwent multiple medical examinations (indicating that it 
is not always used).  On the other hand, he has had 
consistent complaints of instability and has testified he 
uses a cane when the right knee gets really bad.  Under the 
circumstances, and in the absence of more significant 
clinical findings regarding the veteran's right knee 
instability, the Board must conclude that the current 10 
percent evaluation, more appropriately assigned under 
Diagnostic Code 5257 rather than under Diagnostic Code 5261, 
is appropriate and that the criteria for a higher evaluation 
(20 or 30 percent) are not met, in the absence of medical 
evidence showing moderate or severe recurrent subluxation or 
lateral instability.  

Under Diagnostic Code 5010, traumatic arthritis, when 
substantiated by X-ray findings, is rated as degenerative 
arthritis, pursuant to Diagnostic Code 5003.  That diagnostic 
code prescribes that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (here, Diagnostic Codes 
5260, for limitation of flexion, and 5261, for limitation of 
extension).  Where limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 
38 C.F.R. § 4.71a.  

Diagnostic Code 5260 provides that a 0 percent evaluation is 
warranted if limitation of flexion of the leg is limited to 
60 degrees.  A 10 percent evaluation is warranted if flexion 
is limited to 45 degrees.  A 20 percent evaluation is 
warranted if flexion is limited to 30 degrees, and a 30 
percent evaluation is warranted if flexion is limited to 15 
degrees.  Id.  

Diagnostic Code 5261 provides that a 0 percent evaluation is 
warranted if extension of the leg is limited to 5 degrees.  A 
10 percent evaluation is warranted if extension is limited to 
10 degrees.  A 20 percent evaluation is warranted if 
extension is limited to 15 degrees.  A 30 percent evaluation 
is warranted if extension is limited to 20 degrees. A 40 
percent evaluation is warranted is extension is limited to 30 
degrees, and a 50 percent evaluation is warranted is 
extension is limited to 45 degrees.  Id.  

The veteran complains of constant right knee pain, swelling 
and limitation of motion.  As the above medical evidence 
establishes, the veteran's right knee disability is 
manifested by mild tenderness, mild effusion, significant 
medial joint line tenderness, medial parapatellar pain and 
medial facet patella pain, with mildly positive patellar 
shrug.  He has some limitation of motion of the right knee, 
as exhibited during VA examination of July 1996 showing 
extension to 0 degrees and flexion to 120 degrees, and more 
recently showing extension to 0 degrees and flexion to 130 
degrees as noted during both the November 1997 and February 
1999 VA examinations (extension to 0 degrees and flexion to 
140 degrees are normal).  See 38 C.F.R. § 4.71a, Plate II.  
Given these medical findings, the right knee based on 
limitation of motion due to arthritis certainly does not meet 
the criteria for more than a 10 percent evaluation under the 
applicable rating criteria.  Under the circumstances, a 10 
percent evaluation, and no higher, under Diagnostic Code 
5010-5003 is appropriate, in the absence of more severe 
limitation of motion under Diagnostic Code 5260 or 5261.  

The Board notes that the RO has not issued a statement of the 
case and/or a supplemental statement of the case that 
explicitly reflect consideration of whether "staged rating" 
would be appropriate in the case of limitation of motion due 
to arthritis.  Nonetheless, the claims file reflects 
consideration of all evidence in light of the applicable 
rating criteria throughout the veteran's appeal and grant a 
separate rating for arthritis or the right knee.  The entire 
appeal period has been considered.  Thus the RO effectively 
considered the appropriateness of its initial evaluation 
under the applicable rating criteria in conjunction with the 
submission of additional evidence at various times during the 
pendency of the appeal.  The Board considers this to be 
tantamount to a determination of whether "staged rating" 
was appropriate; thus, the Board finds that remand of the 
case would not be productive, as it would not produce a 
markedly different analysis on the RO's part, or give rise to 
markedly different arguments on the veteran's part.  

After carefully considering the above-mentioned findings in 
light of the relevant rating criteria, the Board must 
conclude that evaluations in excess of the currently assigned 
10 percent for instability and 10 percent for arthritis are 
not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 
5010-5003.  

B.  Left Knee-Factual Background

The veteran's service medical records show that he was 
treated for a laceration injury to the medial aspect of his 
left knee in November 1985.  Subsequent service medical 
records do not reflect any complaints or symptomatology 
associated with the left knee, except for a three inch scar 
located at the site of the laceration.  The report of his 
separation from service medical examination notes that his 
lower extremities were normal.  

The report of the veteran's private medical examination, 
dated in December 1992, notes only genu varum, bilaterally, 
more so on the right knee.  Otherwise, the examination 
pertained to the right knee.  

On VA examination in April 1994, the veteran complained of 
pain in his knees.  Objective findings found mild tenderness 
on the medial aspect of both knees with flexion.  Range of 
motion of both knees was within normal limits, with extension 
to 0 degrees and flexion to 140 degrees.  X-rays taken of the 
knees found no left knee abnormality.  

The veteran's July 1994 VA examination report notes left knee 
swelling.  Extension-flexion of the knee were noted as being 
within normal limits.  There was a two inch non-keloid, non-
adherent, non-herniated scar on the medial of the left knee.  
On objective demonstration, the left knee was tender and 
painful.  

During the veteran's June 1995 VA examination, he complained 
of constant pain in his knees, stiffness, soreness, and 
swelling.  On examination, there was mild diffuse tenderness 
on both knees and no swelling.  Range of motion of the knees 
was noted as full.  The diagnoses included status post left 
knee injury with probable degenerative joint disease.  

The veteran's VA hospitalization report for February 1996 
pertains to right knee surgery.  VA X-rays taken of his left 
knee in June 1996 revealed no significant abnormality, 
including no indication of any arthritis.  

The report of the veteran's July 1996 VA examination 
indicates the veteran was complaining of constant left knee 
pain.  Examination of the left knee revealed that the 
sagittal plane motion was normal.  There was normal Lachman's 
test results and a normal anterior Drawer sign.  On range of 
motion of the left knee, there was extension to 0 degrees and 
flexion to 140 degrees.  He had some medial joint line 
tenderness of the left knee.  X-ray of the left knee revealed 
no abnormality, including no indication of any arthritis.  

The veteran's VA treating physician, in medical statements of 
June 1996 and September 1996 essentially report that the 
veteran was recovering from osteotomy of his right knee.  
Once recovered, he would probably need osteotomy of his left 
knee.  

During the veteran's personal hearing in November 1996, he 
testified that he was having problems with his left knee in 
that he was experiencing constant pain, limitation of motion, 
and periodic swelling of the knee.  

On VA examination in November 1997, objective findings showed 
that the veteran's knees exhibited no crepitus and no signs 
of effusion.  Range of motion of the knees was to 0 degrees 
extension and to 135 degrees flexion, bilaterally.  There 
were no patellar hesitation signs, Lachman's tests were 
negative, and there was no varus valgus instability.  

On VA examination in February 1999, the veteran's knees 
demonstrated range of motion to 0 degrees extension and to 
130 degrees flexion, bilaterally.  The left knee had no 
effusion.  He was stable to varus and valgus stress, 
bilaterally.  The anterior cruciate and posterior cruciate 
were stable, bilaterally.  There was some medial joint line 
tenderness the left knee.  There was a mildly positive 
patellar shrug in the left knee.  Quadriceps strength was 
normal at 5/5 with no atrophy of the quadriceps muscle.  He 
was able to perform straight left leg raise without 
difficulty.  X-rays taken of the knees revealed that the left 
knee was normal, with no arthritis shown.  The VA examining 
physician provided his opinion as to whether the veteran's 
left knee pain could limit functional ability during flare-
ups and he stated that the veteran certainly has knee pain.  
The physician noted that the veteran had had right knee 
ostectomy to prevent further arthritis of that knee and that 
the osteotomy has healed well and was not causing him any 
problems.  Further, the physician offered that, given the 
arthritis in the veteran's knees, he anticipated that the 
veteran would have difficulty with prolonged standing, 
prolonged lifting of heavy equipment, and certainly some 
fatigability.  The examiner stated that the veteran did not 
demonstrate any weakness or fatigability during the 
examination, although no significant stress testing was 
conducted.  In addition, the physician opined that, given the 
medical condition of the veteran's knees, he is able to be 
employed; however, the employment should be one that did not 
require significant, greater than six-to-eight hours of 
prolonged standing, and the type of employment that would not 
require heavy labor.  

The veteran's VA outpatient treatment records for December 
1993 to January 2001 reflect treatment for various disorders.  
The majority of those reports do not contain any complaints, 
symptoms or treatment pertaining specifically to the 
veteran's left knee, although he had been seen for complaints 
of bilateral knee pain on a clinical walk-in basis in August 
1999.  However, there are no clinical findings in this report 
nor are there any references to left knee problems in the 
subsequent outpatient records.  

Analysis-Left Knee

The veteran's residuals of a left knee injury had been rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257, pertaining to 
instability, and a 10 percent evaluation was assigned, 
effective from November 1993, the date of receipt of the 
veteran's claim for service connection.  During the pendency 
of this appeal, his left knee disability has been 
redesignated by the RO to reflect residuals of trauma to the 
left knee based on limitation of motion due to arthritis and 
is being rated under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  
The 10 percent evaluation has been continued, effective from 
November 1993.  

The reports of the veteran's VA examinations undertaken in 
April 1994, July 1994, June 1995, July 1996, November 1997, 
and February 1999, have consistently shown no objective 
medical evidence of any left knee instability.  Without such 
evidence, Diagnostic Code 5257 is inapplicable.  The slight 
knee impairment noted for several years was the pain and any 
limitation of motion.

On the other hand, the above-mentioned VA examiners have 
noted the veteran's complaints of constant left knee pain and 
occasional swelling, with objective findings consistently 
noting left knee tenderness, and some examiners have noted 
swelling of the knee.  The June 1995 VA examining physician 
noted, on physical examination of the veteran's left knee, 
probable degenerative joint disease.  The most recent VA 
examiner, in February 1999, noted that the veteran's right 
knee osteotomy had been performed to prevent further 
arthritis of the right knee and made further reference to 
arthritis in the veteran's knees.  The VA physician who 
performed the right knee osteotomy offered in two separate 
medical statements, dated in June 1996 and September 1996, 
that the veteran needs to undergo osteotomy of the left knee.  
However, here are no X-ray reports in the veteran's file 
establishing findings consistent with arthritis in the 
veteran's left knee.  Rather, all X-rays taken of that knee 
consistently reveal that it is normal.  

AS noted under, Diagnostic Code 5010, traumatic arthritis, 
when substantiated by X-ray findings, is rated as 
degenerative arthritis, pursuant to diagnostic Code 5003.  
That code prescribes that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (here, Diagnostic Codes 
5260 for limitation of flexion, and 5261 for limitation of 
extension).  See 38 C.F.R. § 4.71a.  Since X-rays taken of 
the veteran's left knee have not established findings 
consistent with arthritis, ratings under Diagnostic Code 5003 
are not appropriate in the veteran's case in evaluating his 
left knee disability.  Id.  

The veteran's left knee disability can be rated under the 
criteria for limitation of motion of the joint.  Under 
Diagnostic Code 5260, a 0 percent evaluation is warranted if 
limitation of flexion of the leg is limited to 60 degrees.  A 
10 percent evaluation is warranted if flexion is limited to 
45 degrees.  A 20 percent evaluation is warranted if flexion 
is limited to 30 degrees, and a 30 percent evaluation is 
warranted if flexion is limited to 15 degrees.  Id.  

Diagnostic Code 5261 provides that a 0 percent evaluation is 
warranted if extension of the leg is limited to 5 degrees.  A 
10 percent evaluation is warranted if extension is limited to 
10 degrees.  A 20 percent evaluation is warranted if 
extension is limited to 15 degrees.  A 30 percent evaluation 
is warranted if extension is limited to 20 degrees.  A 40 
percent evaluation is warranted is extension is limited to 30 
degrees, and a 50 percent evaluation is warranted is 
extension is limited to 45 degrees.  Id.  

The veteran's VA medical examinations in April 1994, July 
1994, June 1995, and July 1996, all noted either that the 
veteran's left knee range of motion was to 0 degrees 
extension and to 140 degrees flexion (normal being 0 degrees 
extension and 140 degrees flexion, see 38 C.F.R. § 4.71a, 
Plate II) or left knee range of motion was described as being 
within normal limits or as full.  In was during the veteran's 
November 1997 VA examination that range of motion of the 
veteran's left knee was described as to 0 degrees extension 
and to 135 degrees flexion and, during his most recent VA 
examination, February 1999, as having extension to 0 degrees 
and flexion to 130 degrees.  Under the circumstances, the 
veteran's left knee range of motion, even when considering 
the most recent findings, does not meet the criteria for even 
a noncompensable evaluation under either Diagnostic Code 5260 
or 5261.  Id.  

On the other hand, all of the above-mentioned VA examination 
reports consistently note that the veteran certainly does 
have constant left knee pain, which becomes worse on walking 
and standing.  Furthermore, the VA physician who examined the 
veteran in February 1999 offered that his knee pain could 
limit the functional ability of either knee during flare-ups 
resulting in weakness and fatigability.  The most recent 
examinations have indicated some very slight limitation of 
flexion with pain.  

With any form of arthritis, painful motion is an important 
factor of disability and the intent of the VA schedule for 
rating disabilities is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It 
is the intention  to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  See 
38 C.F.R. § 4.59.  Under the circumstances, given the 
manifestations of the veteran's left knee disability, and for 
the reasons cited above, the Board finds that a 10 percent 
rating is appropriate for left knee pain under Diagnostic 
Code 5260, which pertains to limitation of flexion.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca, 8 Vet. 
App. at 204-06.  

C.  Conclusion

As a final point, the Board notes that, because there are 
specific diagnostic codes to evaluate disabilities pertaining 
to the veteran's knees, consideration of other diagnostic 
codes for evaluating the disabilities does not appear 
appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by 
analogy, where the rating schedule does not provide a 
specific diagnostic code to rate the disability).  However, 
even if such consideration were appropriate, a higher 
disability rating for either of the veteran's knees, to 
include arthritis, is not warranted under any other 
potentially applicable diagnostic code.  Even considering his 
complaints of constant knee pain, in the absence of evidence 
of or disability comparable to ankylosis, dislocated knee 
cartilage with frequent episodes of "locking" and effusion 
into the joint, nonunion or malunion of the tibia and fibula, 
or genu recurvatum, there is no basis for assignment of a 
higher evaluation under Diagnostic Codes 5256, 5258, 5262 ,or 
5263, respectively, the only other potentially applicable 
diagnostic codes providing for assignment of a higher 
evaluation.  

The above discussion is based upon consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's knee disabilities.  In this regard, the Board notes 
that the medical evidence reflects that, although the veteran 
has undergone surgery on his right knee, the VA physician in 
February 1999 noted that the veteran the osteotomy has healed 
well and that it is not causing him any problems.  Further, 
it was the physician's belief that, even with the veteran's 
knee disabilities, the veteran is able to be employed.  Thus, 
there has been no showing that his disabilities have caused 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluations), or necessitated 
frequent periods of hospitalization, or that the disabilities 
otherwise have rendered impracticable the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this mater 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  


	(CONTINUED ON NEXT PAGE)



ORDER

A disability evaluation in excess of 10 percent for residuals 
of a right partial meniscectomy with tibial osteotomy is 
denied.  

As assignment of a 10 percent evaluation for degenerative 
joint disease of the right knee since the grant of service 
connection was proper, a higher evaluation is denied.  

A disability evaluation in excess of 10 percent for residuals 
of a left knee injury is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

